Hooker, J.
The plaintiff, a young man between 38 and 19 years of age, recovered a judgment for $5,000 for the loss of a hand which was mutilated by defendant’s buzz planer. The plaintiff sought work from defendant’s foreman, and. was at first denied, but, in view of his necessities, *277he was given work at removing small pieces of wood from the planer table after the operator of the machine had dressed them on the machine. These sticks were piled up by the operator, in lots of 10, upon the table, after they had been planed. The plaintiff describes the machine as a table with a slot about two inches or more wide extending across it, in which slot was a cylinder, with knives upon it, which cylinder, with its knives, extended from a sixteenth to a half inch above the table, at the will of the operator. The plaintiff's version of the accident is that no one instructed him how to do his work, and that he had worked for some hours, when he was injured in taking away the last lot of pieces that were to be planed at that time. The negligence alleged in the declaration consisted in (1) not having the machine covered; (2) not giving the plaintiff proper instruction. ,,
The evidence conclusively showed that it was not usual or feasible to put a cover or screen over such planers, and, upon the hearing in this Court, counsel for the plaintiff disavowed any claim based upon the insufficiency of the machine. The judge submitted the question to the jury, however, and this was error. It was urged that this question is not raised by counsel for the defendant, but the brief refutes the claim.
Upon the second ground alleged the evidence is conflicting upon the subject of instruction, hence the inquiry must be whether the failure to give instruction was ’negligent. Plaintiff testified that he had worked in a pulp mill, and that he had been apprenticed to a plumber, for whom he had worked for some time, so that he had some knowledge of mechanics, if not machinery. The machine is one whose working is apparent at a glance, and we have no hesitation in saying that a boy of 18 should know that, if he got his hands upon the knives, they would get injured. Some prominence is given to the fact that this boy *278had been in the country less than a year at the time of the accident, and that he came from Liverpool; but we see nothing in these facts to affect the result, unless we are to hold that the law presumes such boys to be duller than those who have lived here longer, or come from some other locality. It does ribt appear from the evidence that there was a necessity' for giving directions about the method of doing the work, and the most that could have been said to the boy was that he must keep his hands away from the knives, or he would get injured, — a fact so patent that a much younger boy should know it. Prentiss v. Manufacturing Co., 63 Mich. 478; Schroeder v. Car Co., 56 Id. 132; Michigan Central R. R. Co. v. Smithson, 45 Id. 212.
The judgment must be reversed, and a new trial ordered.
The other Justices concurred.